                              Case 18-50968-BLS             Doc 1      Filed 12/17/18        Page 1 of 5




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

             ---------------------------------------------------------------x
                                                                            :   Chapter 11
             In re:                                                         :
                                                                            :   Case No. 18-11736 (KG)
             HERITAGE HOME GROUP LLC, et al.,                               :
                                                                            :   Jointly Administered
                               Debtors.1                                    :
                                                                            :
             ---------------------------------------------------------------x
                                                                            :
              HERITAGE HOME GROUP LLC                                       :
                                                                            :
                               Plaintiff,                                   :
                                                                            :   Adv. Proc. No. 18-_______ (___)
                      v.                                                    :
                                                                            :
              ANGELUS FURNITURE OUTLET, INC.                                :
                                                                            :
                               Defendant.                                   :
             ---------------------------------------------------------------x

                                                            COMPLAINT

                             Plaintiff, Heritage Home Group LLC (“Heritage”), by and through its undersigned

         counsel, hereby brings this action against defendant, Angelus Furniture Outlet, Inc. (“Angelus”),

         and in support thereof respectfully avers as follows:

                                                 JURISDICTION AND VENUE

                             1.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334.

                             2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1409.

                             3.       The causes of action alleged in all counts of this Complaint are “core”

         proceedings under 28 U.S.C. § 157(b).


         1
           The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as
         applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
         (7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
         headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
01:23960392.1
                         Case 18-50968-BLS         Doc 1       Filed 12/17/18   Page 2 of 5




                        4.      Heritage consents to the entry of a final order or judgment by this Court.

                        5.      This proceeding relates to the jointly administered cases styled In re

         Heritage Home Group, LLC, Case No. 18-11736 (KG) pending in this Court before the

         Honorable Kevin Gross.

                        6.      The voluntary petitions commencing the above-referenced chapter 11

         proceedings were filed on July 29, 2018 (the “Petition Date”).

                                                     PARTIES

                        7.      Heritage is a corporation organized under the laws of the State of

         Delaware.

                        8.      Heritage, together with its Debtor and non-Debtor affiliates, is a world

         leader in designing, manufacturing, sourcing and retailing home furnishings.

                        9.      Upon information and belief, Angelus is a corporation organized under the

         laws of the State of California.

                                                      FACTS

                        10.     Heritage and Angelus entered into a business relationship, wherein

         Heritage sold and delivered certain goods to Angelus for sale by Angelus to its customers. The

         sale of these goods by Heritage to Angelus was done “on credit,” whereby invoices

         (the “Invoices”) were presented to Angelus for payment in accordance with the due dates

         specified on the Invoices.

                        11.     The total amount due to Heritage from Angelus for the sale of such goods

         to Angelus is not less than $286,884, of which the entire amount remains due, owing and unpaid

         (the “Outstanding Receivable”).




01:23960392.1
                                                           2
                         Case 18-50968-BLS         Doc 1       Filed 12/17/18    Page 3 of 5




                         12.    On December 7, 2018, Heritage made written demand on Angelus for

         turnover and payment of the Outstanding Receivable. A copy of this demand is attached hereto

         as Exhibit A.

                                                   COUNT ONE

                                  (Violation of 11 U.S.C. § 362, Automatic Stay)

                         13.    Heritage incorporates paragraphs 1 through 12 of this Complaint as if fully

         set forth herein.

                         14.    Angelus withheld payment of the Outstanding Receivable, subsequent to

         the Petition Date, without Heritage’s consent or Court approval and, in fact, after being notified

         of the Debtors’ chapter 11 filings.

                         15.    Heritage has demanded that Angelus pay the Outstanding Receivable, but

         Angelus has refused to do so.

                         16.    Angelus has withheld payment of the Outstanding Receivable, which is

         property of the bankruptcy estate, and has exercised control over such property without obtaining

         relief from the automatic stay in violation of 11 U.S.C. § 362(a)(3).

                         17.    Angelus has informed the Debtors that it is intentionally withholding

         payment of the Outstanding Receivable because it believes that it has warranty or other claims

         against Heritage.

                         18.    On information and belief, the claims that Angelus believes it may have, if

         any, and to the extent valid, are pre-Petition, unsecured claims. Such claims may also be

         contingent and/or unliquidated.

                         19.    Angelus further violates the automatic stay by attempting to effectuate a

         post-petition setoff of a pre-petition debt or claim without Court approval.


01:23960392.1
                                                           3
                          Case 18-50968-BLS          Doc 1         Filed 12/17/18   Page 4 of 5




                                                     COUNT TWO

                                                             (Debt)

                         20.     Heritage incorporates paragraphs 1 through 19 of this Complaint as if fully

         set forth herein.

                         21.     Angelus has failed and/or refused to pay to Heritage the Outstanding

         Receivable.

                         22.     Angelus has informed Heritage that it does not intend to pay the

         Outstanding Receivable despite substantial portions thereof being significantly past due; but

         rather, intends to withhold payment in its belief that it may have certain contingent, unliquidated

         claims against the Debtors’ estates.

                         23.     The Outstanding Receivable is justly due and owing by Angelus to

         Heritage.

                         24.     Angelus is indebted to Heritage for the principal sum of not less than

         $286,884 plus pre and post judgment interest at the legal rate.

                                                       COUNT III

                                           (Turnover under 11 U.S.C. § 522)

                         25.     The allegations set forth in paragraphs 1 through 24 are incorporated by

         reference as if fully set forth herein at length.

                         26.     The Outstanding Receivable constitutes property of Heritage’s estate

         pursuant to section 541 of the Bankruptcy Code, which is being wrongfully withheld by Angelus.




01:23960392.1
                                                               4
                         Case 18-50968-BLS        Doc 1       Filed 12/17/18   Page 5 of 5




                        27.    Pursuant to section 542(a) of the Bankruptcy Code, Angelus is obligated

         to turn over to Heritage all amounts owed with respect to the Outstanding Receivable. Despite

         demand, such property has not been returned to Heritage.

                        28.    By refusing to turn over such property, Angelus has caused Heritage

         damages in an amount of not less than $286,884, plus costs and expenses that Heritage has

         incurred in attempting to enforce its rights, including, but not limited to, attorney’s fees and

         expenses incurred in bringing this action.

                        WHEREFORE, Heritage demands: (a) judgment in its favor and against Angelus

         in the amount of $286,884; (b) punitive or exemplary damages for Angelus’ violation of the

         automatic stay; (c) an award of pre and post judgment interest at the maximum legal rate from

         December 7, 2018; (d) an award of reasonable attorneys’ fees and costs incurred; and (e) such

         other and further relief the Court deems just and proper.

         Dated: Wilmington, Delaware         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                December 17, 2018
                                             /s/ Shane M. Reil
                                             Pauline K. Morgan (No. 3650)
                                             Kenneth J. Enos (No. 4544)
                                             Curtis J. Crowther (No. 3238)
                                             Shane M. Reil (No. 6195
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253

                                             Counsel to the Debtors and Debtors in Possession




01:23960392.1
                                                          5
